Citation Nr: 0204136
Decision Date: 07/12/02	Archive Date: 11/06/02

DOCKET NO. 01-06 985A              DATE JUL 12, 2000

On appeal from the Department of Veterans Affairs Regional Office
in Muskogee, Oklahoma

THE ISSUE

Whether a timely notice of disagreement was filed to the RO's April
1993 decision denying educational benefits.

REPRESENTATION

Veteran represented by: American Red Cross

ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel

INTRODUCTION

The veteran served on active duty from May 1969 to May 1972 and
from November 1984 to April 2001.

This matter comes before the Board of Veterans' Appeals (Board) on
appeal from a February 2001 decision of the Department of Veterans
Affairs (VA) Regional Office in Muskogee, Oklahoma (RO).

Statements from the veteran, including those contained in his
Substantive Appeal, reflect that the veteran is claiming a current
entitlement to educational benefits. It is not clear whether the RO
addressed the veteran's claim, and this matter is referred to the
RO for appropriate action.

FINDINGS OF FACT

1. The veteran was notified of the evidence needed to substantiate
his claim and all relevant evidence available has been obtained by
the RO.

2. On April 8, 11)93, the RO informed the veteran that he was
denied Chapter 30 educational assistance benefits and provided him
with his appellate rights.

3. Correspondence from the veteran received by the RO in February
2001, more than one year after the April 1993 denial of education
benefits, expressed the veteran's desire to appeal the April 1993
decision.

2 -

CONCLUSION OF LAW

The requirements for filing a timely notice of disagreement to the
April 1993 decision have not been met. 38 U.S.C.A. 5103, 5103A,
5104, 5107, 7105 (West 1991 & Supp. 2001); 38 C.F.R. 3.103, 20.200,
20.201, 20.300, 20.302, 20.1103 (2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Veterans Claims Assistance Act of 2000
(VCAA) became law in November 2000. The VCAA generally applies to
all pending claims for VA benefits and provides, in part, that the
VA shall make reasonable efforts to notify a claimant of the
relevant evidence necessary to substantiate a claim for benefits
under the laws administered by the VA. The VCAA also requires the
VA to assist a claimant in obtaining that evidence. See 38 U.S.C.A.
5103, 5103A (West Supp. 2001).

First, the VA has a duty under the VCAA to notify the veteran of
any information and evidence needed to substantiate and complete a
claim. Collectively, the February 2001 letter from the RO to the
veteran and the statement of the case issued in connection with
this appeal have notified the veteran of the evidence considered,
the pertinent laws and regulations, and the reason his claim was
denied. Under these circumstances, the Board finds that the
notification requirements of the VCAA have been satisfied.

Second, the VA has a duty to assist the veteran in obtaining
evidence necessary to substantiate his claim. In this regard, the
Board observes that the evidence needed to substantiate this claim
consists of documents filed by the veteran contemporaneous with the
RO's April 1993 decision or within one year of that decision. The
veteran has not asserted that such documents were filed or that
there is any evidence that needs to be obtained prior to appellate
review. Accordingly,

- 3 -                                                             

the Board finds that the VA has done everything necessary to
satisfy the requirements of the VCAA. Consequently, the case is now
ready for appellate review.

VA laws and regulations prescribe specific procedures for review of
a decision of the RO by the Board. After the RO makes a decision
and informs the veteran of the decision, he is also informed of his
appellate rights and the procedure for exercising those rights.
Appellate review of an RO decision is initiated by filing of a
notice of disagreement and completed by filing of a substantive
appeal after a statement of the case is furnished by the RO. 38
U.S.C.A. 7105(a) (West 1991 & Supp. 2001). However, the veteran
does not have an unlimited period of time in which to initiate the
appellate review. A notice of disagreement must be filed within one
year from the date of mailing of the notice of the decision being
appealed. 38 U.S.C.A. 7105(b).

In this case, the veteran filed a VA Form 22-1990 (Application for
Education Benefits) in March 1993. By letter dated April 8, 1993,
the veteran was notified that his application had been denied. That
letter also notified the veteran of his appellate rights. No
further communication was received from the veteran until he filed
an application for education benefits in October 2000.

In response to this claim, the RO notified the veteran in November
2000 that his claim remained denied. The RO further informed the
veteran that he was notified of the decision in April 1993 and that
he had until April 1994 to appeal the determination to the Board if
he believed the decision was not correct. In a statement from the
veteran dated in January 2001, he indicated that he would like to
formally appeal the November 2000 decision denying his claim for VA
education benefits.

In a February 2001 letter, the RO informed the veteran that the
November 2000 letter did not deny a claim for education benefits,
but rather informed him that he did not have any right to appeal
the April 1993 decision. The letter further informed the veteran
that if he wished to initiate an appeal of the decision denying

4 -

his right to appeal the April 1993 decision, he had until November
13, 2001, to do so. Later in February 2001, the veteran filed a
notice of disagreement initiating this appeal.

Based on this record, it is clear that the veteran is attempting to
establish a current entitlement to education benefits when he filed
his October 2000 application for education benefits. However, to
the extent that the veteran was attempting to appeal the April 1993
decision denying education benefits, any attempt to appeal must
fail because the veteran did not initiate an appeal within one year
of being notified of the April 1993 decision and of his appellate
rights. As such, the April 1993 decision represented a final
decision one year after it was promulgated and any statement filed
subsequently by the veteran was too late to appeal the decision.
Accordingly, the Board finds that the veteran did not file a timely
notice of disagreement to the April 1993 decision denying education
benefits.

ORDER

A timely notice of disagreement was not filed to the April 1993
decision which denied education benefits and the appeal is denied.

WARREN W. RICE, JR. 
Member, Board of Veterans' Appeals

5 -

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells you
what steps you can take if you disagree with our decision. We are
in the process of updating the form to reflect changes in the law
effective on December 27, 2001. See the Veterans Education and
Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976
(2001). In the meanwhile, please note these important corrections
to the advice in the form:

o  These changes apply to the section entitled "Appeal to the
United States Court of Appeals for Veterans Claims." (1) A "Notice
of Disagreement filed on or after November 18, 1988" is no longer
required to appeal to the Court. (2) You are no longer required to
file a copy of your Notice of Appeal with VA's General Counsel. 

o  In the section entitled "Representation before VA," filing a
"Notice of Disagreement with respect to the claim on or after
November 18, 1988" is no longer a condition for an attorney-at-law
or a VA accredited agent to charge you a fee for representing you.

6 - 



